DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-53 have been cancelled.  Claims 54-73 have been newly added.

Claim Rejections - 35 USC § 112
Claims 54-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to practice the method of claim 54 and dependent claims, one of ordinary skill in the art would need to be in possession  of a fusion protein of a stabilized transient protein:protein interaction capable of generating an antibody to a junctional epitope created by a transient protein:protein interaction.  Claims 60 and 61 require additional structural information about the epitope bound by the antibody identified by the method of claim 54.
The specification identifies the Hyper IL-6 fusion protein of Fischer et al. and a modified version lacking a linker peptide in Example 1.  No other fusion proteins of a stabilized transient protein:protein interaction suitable for immunization are disclosed.  This single fusion protein for the IL-6/gp80 complex does not provide a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill 
With respect to claims 60-61, the specification discloses the single domain antibody VHH6 meeting these limitations; however, it does not disclose antibodies that have been identified for complexes (i.e. other than IL-6/gp80) that have these properties.  The genus of epitopes for all transient protein:protein interactions are not adequately described.
With respect to claims 66 and 67, the specification does not disclose any antibodies identified by the method of claim 54 where the VL (or at least one CDR) alone has interactions with both proteins of the protein:protein interaction.  The specification does not disclose any antibodies identified by the method of claim 54 where the VH alone (or at least one CDR) has interactions with both proteins of the protein:protein interaction.  These claims are not considered to intend a single domain camelid antibody such as VHH6.  They are considered to reference a conventional four chain antibody having two heavy and two light chains.
The claims lack adequate written description.

Claims 70-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 70-73 specify the CDRs or VH sequences that are to be identified by the method of claim 54.  Executing the method steps of claim 54 as written will not produce an antibody with these CDRs or VH sequence.  None of the steps in claim 54 would lead to particularly identifying or selecting antibodies having the CDRs or VH sequence recited in these claims.  The claims are improperly requiring that the method will identify a particular product.  That is, the claim is predicting the results of the method being performed.  Essentially these are improper reach through claims.  The recitation of “selecting” method steps does not correlate to a structural description of the resulting products. 
These method claims are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 55, 60-61, 64-65, and 70-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 55, part (b), is confusing in its dependency upon claim 54.  Claim 54, part (b), recites that the antibody does not interact with each individual component of the protein:protein interaction in the absence of the other.  This is consistent with claim 55, part (a), but inconsistent with claim 55, part (b), which permits some level of interaction with each individual component.  Claim 55 does not appear to be properly dependent.  Clarification is requested.
	Claim 55 is further confusing in reciting “and/or” with respect to parts (a) and (b).  These parts are mutually exclusive and cannot occur simultaneously.  Clarification is requested.
Claim 60 is confusing in reciting that the antibody “specifically binds at or over the junction (i) created when the two protein components of the transient protein:protein interaction 
	Claim 61 is confusing in reciting selecting the antibody if it “binds an epitope that spans across an interface between the two protein components of the protein :protein interaction complex.”  It is unclear if this limitation requires a positive, active step of identifying the epitope bound by each antibody of claim 54, part (b).
	Claims 64-65 are confusing in reciting “reduced at least 10 fold.”  It is unclear what the reduction is in comparison to.  The claims do not make clear what is being compared.
Claims 70-73 are confusing in specifying the CDRs or VH sequences that are to be identified by the method of claim 54.  Executing the method steps of claim 54 will not necessarily produce an antibody with these CDRs or VH sequence.  The claims are improperly requiring that the method will identify a particular product.  That is, the claim is predicting the results of the method being performed.  Essentially these are improper reach through claims.  The recitation of “selecting” method steps does not correlate to a structural description of the resulting products. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 66-67 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 66 depends upon claim 54 and recites “wherein the heavy chain variable region (VH) of the antibody or the fragment thereof has interactions with both proteins of the protein:protein interaction, the light chain variable region (VL) has interactions with both
proteins of the protein:protein interaction, or both the VH and the VL have interactions with
both proteins of the protein:protein interaction.”  This reflects all possibilities embraced by claim 54 and as such claim 66 doesn’t further limit the subject matter of claim 54.  Claim 67 depends upon claim 54.  The limitations of claim 67 reflect all possibilities embraced by claim 54 and as such claim 67 doesn’t further limit the subject matter of claim 54.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 54-55, 60-62, and 66-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers et al. (U.S. Patent Application Publication 2010/0098709).
Bowers et al. discloses producing an antibody against the complex formed by IL-6 and IL-6Ra (also known as gp80, see at least paragraph [0004]) where the antibody does not bind either IL-6 or IL-6Ra alone.  See at least claims, in particular claim 56.  Monoclonal antibodies can be obtained from an animal cell immunized with hyper IL-6.  Hyper IL-6 is a fusion protein of IL-6 linked to sIL-6Ra via a linker peptide.  See at least paragraphs [0068 and 0096] and SEQ ID NO: 55.  The antibodies can be made by immunizing camels to produce dAb (domain antibodies also known VHH antibodies).  See at least paragraph [0089]. 
Producing the antibodies of Bowers et al. would implicitly require selecting the antibodies that bind the complex and separating them from antibodies that do not.  Selecting antibodies that bind the complex is an inherent determination of stabilization as binding to both proteins of the complex (both IL-6 and IL-6Ra) would keep the complex from dissociating.  The antibodies of Bowers et al. do not bind either IL-6 or IL-6Ra alone.  See instant claim 55, part (a).  These monoclonal antibodies would have the characteristics required by instant claim 66.
As acknowledged by the instant specification, hyper IL-6 is a fusion protein that binds at or over the junction created when the two proteins interact to from a complex (i.e. the interface).  
The claimed methods are anticipated.


Claims 54-56, 58, 60-62 and 66-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misher et al. (U.S. Patent Application Publication 2011/0142851).
d), also referred to as kOFF, is a measure of the rate of complex dissociation.  The kOFF of binding domains (i.e. antibodies) can include about 10-1/sec or about 10-2/sec or about 10-3/sec (i.e. less than 0.01 s-1 as in instant claims 56 and 58).  Measures of kinetic association or dissociation can be made using surface plasmon resonance.  See at least paragraph [0039-0040].
Producing the antibodies of  Misher et al. would implicitly require selecting the antibodies that bind the complex and separating them from antibodies that do not.  Selecting antibodies that bind the complex is an inherent determination of stabilization as binding to both proteins of the complex (both IL-6 and IL-6Ra) would keep the complex from dissociating.  The antibodies contemplated by  Misher et al. meet the affinity limitations of instant claim 55, part (b), and claims 56, 58, 64,  and 65.  The antibodies would have the characteristics required by instant claim 66.
As acknowledged by the instant specification, hyper IL-6 is a fusion protein that binds at or over the junction created when the two proteins interact to from a complex (i.e. the interface).  
The claimed methods are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54, 55, 60-63, and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (U.S. Patent Application Publication 2010/0098709) in view of Jones et al. (U.S. Patent Application Publication 2005/0064558).
Bowers et al. is applied as above.  The reference does not disclose directly linking the IL-6 sequence to the IL-6Ra sequence without a linker.
Jones et al. discloses hyper IL-6 (H-IL-6) in Figure 1.  The reference discloses a variant where the DS-sIL-6R isoform is fused to IL-6.  See Figures 2 and 5.  However, the DS-sIL-6R sequence and the IL-6 sequence can be directly fused and not be separated by a linker.  See at least paragraph [0005, 0008, 0024-0026, and 0029].
It would have been obvious to use the fusion protein containing the DS-sIL-6R sequence fused directly to the IL-6 sequence as taught by Jones et al. as the antigen for producing an .  

Claims 54 and 56-59 and are rejected under 35 U.S.C. 103 as being unpatentable over Misher et al. (U.S. Patent Application Publication 2011/0142851) in view of Blankenship et al. (U.S. Patent Application Publication 2013/0129723).
Misher et al. is applied as above.  The reference does not disclose surface plasmon resonance (SPR) measurements performed at 25° C
Blankenship et al. discloses the scFv antibody A2 against hyper IL-6.  See at least SEQ ID NOS: 80 (VH), 84 (VL), and 86 (scFv) and paragraphs [0156-0159].  The reference discloses that a binding domain (i.e. an antibody) “specifically binds” a target if it binds the target with an affinity or Ka (i.e., an equilibrium association constant of a particular binding interaction with units of 1/M) equal to or greater than 105 M-1, while not significantly binding other components present in a test sample.  Affinity may be defined as an equilibrium dissociation constant (Kd) of a particular binding interaction with units of M (e.g., 10-5 M to 10-13 M).  Affinities of binding domain polypeptides can be readily determined using conventional techniques.  See paragraph 
It would have been obvious to produce antibodies to an IL6/IL6 receptor complex (referenced as sIL6xR complex) using hyper IL-6 as an immunogen according to the methods of Misher et al. where the measures of kinetic association or dissociation are made using surface plasmon resonance at 25° C as taught by Blankenship et al.  The antibodies contemplated by Misher et al. meet the affinity limitations of instant claim 55, part (b), and claims 56 and 58.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa